Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment, received 11/8/2019, has been entered. 
Claims 1-11 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the optoelectronic component" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2012-84307A (using English translation provided by the Examiner), hereafter referred to as JP307.  

As to claim 1, JP307 discloses an electronic device (fig 2, organic EL device 13, page 3) comprising:
a substrate (fig 2, substrate 7);
a first oxygen and water tight protection layer (layer 8, page 4 and 20) covering the substrate (7);
at least one electronic component (component 2) located on the first protection layer (8) and comprising at least one organic semiconductor region (organic EL element 2);

an oxygen and water tight encapsulation layer (4), comprising an epoxy or acrylate glue (page 4), totally covering the organic semiconductor region (2), the insulating layer (3) being located between the encapsulation layer (4) and the electronic component (2);
a second oxygen and water tight protection layer (5, pages 3-5 and 20) totally covering the encapsulation layer (4); and 
a support layer (6) covering the second protection layer (5). 

As to claim 2, JP307 discloses the electronic device of claim 1 (paragraphs above),
wherein the substrate and/or the support layer comprises a plastic layer, made of PEN, of PET, of PI, of TAC, of COP, of PEEK, or a mixture of these compounds (pages 5-6). 

As to claim 3, JP307 discloses the electronic device of claim 1 (paragraphs above),
wherein the first and second protection layers each comprise at least one layer of an inorganic material selected from silicon nitride, aluminum 

As to claim 4, JP307 discloses the electronic device of claim 1 (paragraphs above),
wherein the encapsulation layer (4) further extends between the first and second protection layers (layers 5 and 8) around the electronic component (2). 

As to claim 7, JP307 discloses the electronic device of claim 1 (paragraphs above),
wherein the electronic component comprises an organic photodiode, an organic light-emitting diode, or an organic transistor (page 13 and 15). 

As to claim 10, JP307 discloses a method of manufacturing an electronic device (page 1 and fig 2) comprising the successive steps of:
a) forming a substrate covered with a first oxygen and water tight protection layer (fig 2, substrate 7 covered with protection layer 8);
b) forming, on the first protection layer (8), at least one electronic component (2) comprising at least one organic semiconductor region (page 
c) gluing a support layer covered with a second oxygen and water tight protection layer (support layer 6 covered with protection layer 5), on the side of the second protection layer (5), on the electronic component (2) via an oxygen and water tight encapsulation layer (4), comprising an epoxy or acrylate glue (page 4), totally covering the organic semiconductor region (2), the insulating layer (3) being located between the encapsulation layer (4) and the electronic component (2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP307. 

As to claim 6, JP307 discloses the electronic device of claim 1 (paragraphs above),
JP307 does not anticipate wherein the thickness of the first protection layer and/or of the second protection layer is in the range from 10nm to 500nm (JP307 does not disclose this exact range).

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to determine the optimum thickness of the protection layers of JP307 in order to protect the organic semiconductor layer.  Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP307 in view of Kim et al. (US Pub. No. 2017/0040570 A1), hereafter referred to as Kim. 

As to claim 5, JP307 discloses the electronic device of claim 1 (paragraphs above).
JP307 does not disclose wherein the thickness of the encapsulation layer on the electronic component is in the range from 1um to 50um. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to determine the optimum thickness of the encapsulation layer of JP307 in view of Kim in order to provide sufficient adhesion and protection between the protection layers.  Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

As to claim 11, JP307 discloses the electronic device of claim 10 (paragraphs above),
JP307 does not explicitly disclose wherein step c) comprises the successive steps of:
depositing precursors of the material of the encapsulation layer at least over a portion of the electronic component; 
applying the support layer covered with the second protection layer, on the side of the second protection layer, on the precursors; and 
crosslinking the precursors.  

applying the support layer covered with the second protection layer, on the side of the second protection layer, on the precursors (fig 1, support layer 13, encapsulation layer 11 and protection layer 12 and [0011]); and 
crosslinking the precursors ([0049]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the encapsulation layer of JP307 using the crosslinking of the precursors as taught by Kim since this will allow an improvement in the workability of the polymer adhesive portion of the encapsulation before curing so that improved adhesion is achieved.  

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP307 in view of Handa et al. (US Pub. No. 2004/0135503 A1), hereafter referred to as Handa. 

As to claim 8, JP307 discloses the electronic device of claim 1 (paragraphs above),

first and second electrodes (page 15 describes that element 2 includes an anode and cathode electrode) extending over the first protection layer (fig 2, all of element 2 is over the first protection layer 8);
a first interface layer (page 15-16, electron injection/transport layer between the cathode and the emitting layer);
an organic active region (page 15-16, organic emitting layer);
a second interface layer (page 16-16, hole injection/transport layer between the cathode and the emitting layer), the encapsulation layer (4) totally covering the second interface layer and the active region (whole element 2). 
JP307 does not explicitly disclose that the first interface layer at least partly extending over the first electrode and the organic active region at least partly extending over the first interface layer and the second interface layer at least partly extending over the active region. 
Nonetheless, Handa discloses wherein an organic EL element (fig 2, organic EL element 20) includes vertically arranged anode/EL layer/cathode ([0068]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to arrange the organic EL element 

As to claim 9, JP307 in view of Handa disclose the electronic device of claim 8 (paragraphs above).
JP307 further discloses wherein the electronic component is capable of emitting or of capturing electromagnetic radiation and wherein the active region is the region where most of the electromagnetic radiation supplied by the optoelectronic component is emitted or where most of the conversion of an electromagnetic radiation received by the optoelectronic component into an electric signal occurs (pages 15-16). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        4/20/2021